The plaintiff in error, hereinafter called defendant, was convicted in the district court of Dewey county of manslaughter in the first degree and sentenced to serve a term of 25 years in the state penitentiary.
The case was tried in May, 1926, and the appeal was lodged in this court in October, 1926. No briefs have been filed. Where an appeal is prosecuted to this court from a conviction for a felony and no briefs in support are filed, and where the evidence sustains the verdict and judgment, and no jurisdictional or fundamental errors are apparent, the judgment will be affirmed. *Page 351 
On account of the gravity of this case, we have examined with care the record of the proceedings and have read closely the testimony both for the state and the defendant. The record discloses that defendant at the time of the homicide was 19 years of age and a short time before had been employed by deceased as a farm hand. He claimed that deceased owed him a balance for labor. He armed himself with a pistol, went to the farm of deceased, and shot him four times, causing instant death. The plea of self-defense was interposed, and defendant testified the deceased at the time of the homicide had a pistol on his person and he believed he was about to attack him. The theory of self-defense has very slight support. The evidence amply sustains the verdict and judgment. The case is well tried, and no substantial errors are apparent.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.